FILED
                             NOT FOR PUBLICATION                              MAR 25 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 PATRICIA ALVAREZ GONZALEZ,                       No. 07-74114

               Petitioner,                        Agency No. A079-539-849

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Patricia Alvarez Gonzalez, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen removal proceedings based on ineffective assistance of counsel.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen and de novo claims of due process

violations in immigration proceedings. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny the petition for review.

        The BIA did not abuse its discretion in denying Alvarez Gonzalez’s motion

to reopen as untimely because the motion was filed more than one year after the

BIA’s September 26, 2005, order, see 8 C.F.R. § 1003.2(c)(2), and Alvarez

Gonzalez failed to establish that she acted with the due diligence required to

warrant tolling of the 90-day filing deadline, see Iturribarria v. INS, 321 F.3d 889,

897 (9th Cir. 2003) (equitable tolling is available to petitioner who is prevented

from filing due to deception, fraud or error, and exercises due diligence in

discovering such circumstances).

        In light of our disposition, we need not reach Alvarez Gonzalez’s contention

that her former attorney’s performance caused her prejudice.

        PETITION FOR REVIEW DENIED.




JT/Research                               2                                      07-74114